                                            Case 4:20-cv-04800-JST Document 7 Filed 09/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHERYL L. HILARIO,                                  Case No. 20-cv-04800-JST
                                                          Petitioner,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                     v.
                                   9

                                  10     W. JENKINS,
                                                          Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a federal prisoner incarcerated at the Federal Correctional Institution in Dublin,

                                  14   California, filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2241. ECF No. 1.

                                  15   That same day, the Court informed petitioner that this action was deficient because she had not

                                  16   paid the filing fee or submitted an in forma pauperis application. ECF No. 3. Petitioner was

                                  17   instructed to, within twenty-eight days of the date of the order, either pay the filing fee or submit

                                  18   an in forma pauperis application. Id. Petitioner was provided a copy of the in forma pauperis

                                  19   application form. Id. The deadline has passed, and petitioner has neither paid the filing fee nor

                                  20   submitted an in forma pauperis application. The Court therefore DISMISSES this action without

                                  21   prejudice. Because this dismissal is without prejudice, petitioner may move to reopen the action.

                                  22   Any such motion must be accompanied by either a complete in forma pauperis application or the

                                  23   filing fee.

                                  24           IT IS SO ORDERED.

                                  25   Dated: September 3, 2020
                                                                                        ______________________________________
                                  26
                                                                                                      JON S. TIGAR
                                  27                                                            United States District Judge

                                  28
